Citation Nr: 0605823	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to June 
1958.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied the veteran's 
claim.

In July 2004, the Board issued a decision affirming the RO's 
denial.  The veteran appealed the July 2004 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2005 Order, the Court granted a Joint 
Motion for Remand (Joint Motion), vacated the July 2004 Board 
decision, and remanded the case for readjudication and 
disposition consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In compliance with the Joint Motion, the case will be 
remanded for additional notice and development consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005)).

In the present case, the Board finds that VA's redefined duty 
to notify a claimant, as set forth in the VCAA, has not been 
fulfilled regarding the issue on appeal.  See VAOPGCPREC 7-
2004.  The RO has not requested "that the claimant provide 
any evidence in the claimant's possession that pertains to 
[his] claim."  38 C.F.R. § 3.159(b)(1) (2005).  

The Joint Motion indicated that VA had not requested Social 
Security Administration (SSA) records.  Moreover, the parties 
noted that VA did not even attempt to obtain records from 
Drs. James Henry, Oscar Ruiz or Stuart Wanuck.  This should 
be done on remand.  Moreover, the Board notes that the 
veteran indicated that he has been treated by VA since 
October 2000, but the record only contains VA treatment 
records from May 2001 to February 2002.  On remand, VA should 
attempt to obtain missing VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The VA should ask the veteran to sign 
authorizations for release of medical 
information from Dr. James Henry for 
treatment in 1984, and from Drs. Oscar 
Ruiz and Stuart Wanuck for treatment in 
1987, and attempt to obtain records from 
the named physicians.  In addition, VA 
should obtain missing records for 
treatment of the appellant from the 
Dublin, Georgia VA medical facility from 
October 2000 to the present.  If records 
are unavailable, please have the health 
care provider or the VAMC so indicate.

3. The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the medical records relied upon for 
that determination.  All records obtained 
should be added to the claims folder.

4.  After completion of 1 and 2 above, 
and any additional development deemed 
necessary, the VA should readjudicate the 
appellant's service-connection claim.  If 
the determination remains unfavorable to 
the appellant, he and his attorney should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his attorney have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


